Citation Nr: 0414397	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for the residuals of an 
eye injury, including myopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a conductive hearing loss that is not a 
result of acoustic trauma or any other event experienced 
during service.

3.  The veteran does not have an eye disability that is a 
result of trauma.

4.  The veteran has refractive error with hyperopic 
astigmatism and presbyopia; he does not have visual or ocular 
disability as a result of injury or disease experienced 
during service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.385 (2003).


2.  The residuals of an eye injury, to include myopia, were 
not incurred in or aggravated by active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.


A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

The veteran entered the United States Army in January 1968.  
He wore glasses at that time and it was noted that he was 
myopic; he had a normal eye examination with respect to 
disease or injury.  The veteran's hearing examination 
resulted in findings of puretone thresholds at 500, 1000, 
2000, and 4000 Hertz on the left of 15, -5, 0, and 0 
decibels, respectively, and on the right of 5, -5, -5, and 5 
decibels, respectively.  His service medical records do not 
include any evidence of treatment for hearing loss and/or 
injury to the eyes.  Upon discharge examination in October 
1969, his vision was 20/20 bilaterally, corrected, and 
audiometric testing resulted in findings of puretone 
thresholds at 500, 1000, 2000, 3000, 4000, and 6000 Hertz on 
the left of 15, 15, 10, 10, 10 and 15 decibels, respectively, 
and on the right of 10, 15, 15, 5, 10 and 0 decibels, 
respectively.  

In February 1970, the veteran submitted his original 
application for VA compensation and asserted that he had 
injured his left ankle and got gas in his eyes in September 
1969.  He did not report for a scheduled VA examination and 
his claims were administratively denied without a rating 
decision being issued.  In December 2001, the veteran 
submitted an application for VA compensation benefits, 
asserting that he had decreased hearing and blurred vision; 
he added that he believed the smoke and hazardous materials 
encountered during service had contributed to his blurred 
vision.

Private treatment records dated in 1983 and 1984 reflect a 
hearing loss in the left ear with a diagnosis of 
otosclerosis.  In March 1983, the veteran related to his 
private physician that he had not experienced any headaches 
or head trauma.  He underwent stapedectomy with prosthesis on 
the left, which increased his hearing.

The veteran underwent VA examination of his eyes in November 
2002 and related that he had experienced blurred vision and 
excessive watering of both eyes since 1976, that he had 
gotten gas in both eyes during service and had it flushed out 
without the need for additional treatment, and that he had 
not required any treatment over the years for an eye 
disability.  Following a complete examination, the examiner 
diagnosed a history of gas exposure with no evidence of 
visual or ocular damage, possible glaucoma that was not 
related to any trauma, and refractive error with hyperopic 
astigmatism and presbyopia.  The examiner opined that there 
was no evidence of an eye disability secondary to trauma.

The veteran also underwent a VA audio examination in November 
2002 and related first noticing a hearing loss in his left 
ear in 1976 because he was having difficulty hearing over the 
telephone.  The veteran stated that he underwent surgical 
intervention and his hearing improved.  He also related 
having tinnitus in the left ear both before and after the 
post-service surgery.  Audiometric testing resulted in 
findings of puretone thresholds at 500, 1000, 2000, 3000 and 
4000 Hertz on the left of 40, 30, 20, 30 and 50 decibels, 
respectively, and on the right of 20, 10, 10, 10 and 10 
decibels, respectively.  Speech recognition for the right ear 
was determined to be 88 percent and for the left it was 84 
percent.  The examiner opined that the most likely etiology 
of the veteran's hearing loss and tinnitus was a conductive 
hearing loss, possibly due to otosclerosis first identified 
in 1976.  The examiner submitted an addendum to his report in 
May 2003 following review of the medical records and opined 
that the overall picture of the veteran's hearing disability 
was not consistent with a service-related injury or disease.

The veteran testified before the Board in December 2003 that 
he was a cook in the United States Army for an artillery 
unit, that he was exposed to the noises associated with 
firing large weapons both day and night, and that he believed 
his current hearing loss was a result of inservice acoustic 
trauma.  He stated that he did not notice any difficulty 
hearing during service; that he first noticed it after 
service when he had a job that required talking on the 
telephone quite a bit.  The veteran testified that he had 
surgery on the left ear following complaints of hearing loss 
and that, as a result of that surgery, his hearing increased 
tremendously.

The veteran also testified that about one month prior to his 
discharge from service he got liquid fuel from a cooking unit 
in both of his eyes and had to have them flushed out at the 
dispensary.  He stated that he did not require any follow-up 
treatment, nor does he currently require any treatment.  The 
veteran testified that his eyes watered excessively about 
twice per week, that he simply wiped the moisture away, and 
that he had blurred vision.  He stated that his only visits 
to an eye doctor are to have his eyeglass prescription filled 
and that a physician has never related his blurred vision and 
watery eyes to the inservice exposure to cooking gas.

Given the evidence as outlined above, the Board finds that 
the veteran does not have either a hearing disability or any 
residuals of an eye injury related to his active service.  He 
entered service with a slightly elevated puretone threshold 
in the left ear at 500 Hertz; the audiometric test results 
did not meet the definition of disability in 38 C.F.R. 
§ 3.385.  He left with the same elevation at 500 Hertz, as 
well as some change in the other puretone thresholds; this, 
again, did not meet the definition of disability in 38 C.F.R. 
§ 3.385.  Nonetheless, the absence of disability in service 
as defined in 38 C.F.R. § 3.385 is not fatal to the claim, if 
it can be shown that the veteran's current hearing loss 
disability was incurred or aggravated during his active 
military service.  In this case, however, the medical 
evidence of record does not link the veteran's current 
hearing loss to his active military service.  There is 
evidence of a post-service diagnosis of otosclerosis and a 
medical opinion linking any current disability to conductive 
hearing loss likely caused by the post-service ear disease.  
Therefore, absent medical evidence linking the current 
hearing disability to the veteran's period of service, 
entitlement to service connection for hearing loss is denied.

Additionally, the record does not show that the veteran has 
current disability due to an eye injury during service.  Even 
though there is no contemporaneous evidence of an eye injury 
during service, the veteran is competent to provide evidence 
of injury - in this case, that he got cooking gas in his eyes 
during the last month of his service.  The medical evidence, 
however, shows no evidence of a current disability as a 
result of this incident, or any other trauma.  Rather, the 
November 2002 VA examination revealed no evidence of visual 
or ocular damage, and the diagnoses were specifically not 
attributed to trauma.  The veteran has refractive error with 
hyperopic astigmatism and presbyopia; this is not a 
disability for purposes of VA compensation.  See 38 C.F.R. 
§ 3.303(c).  He entered the service with the need for glasses 
and left service with that same need; there is no medical 
evidence of an increase in disability beyond the natural 
progression of the pre-existing myopia.  Therefore, absent 
medical evidence of a current eye disability other than the 
diagnosed refractive error, entitlement to service connection 
for the residuals of an eye injury, including myopia, is 
denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claims here on appeal has proceeded in accordance with 
the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2002.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The January 2002 letter stated that (1) 
the evidence needed to substantiate the veteran's claims was, 
among other things, evidence that the veteran currently had a 
disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini indicated 
that there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining relevant evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence, 
affording him physical examinations, and requesting that 
medical opinions be rendered as to the etiology of his 
current hearing loss and eye disability.  It appears that all 
known and available medical records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  He does, however, request that this 
matter be remanded in order for a VA examiner to review the 
clinical records as they were not available at the time of 
the scheduled examinations in November 2002.  Because the VA 
audio examiner reviewed the records in May 2003 and the 
service medical records and post-service treatment records do 
not contain any reference to injury or disease of the ears 
and/or eyes during the veteran's period of service, the Board 
finds that a reasonable possibility does not exist that 
supplying a VA examiner with those records would aid in 
substantiating the veteran's claims.  See 38 U.S.C. 
§ 5103A(a)(2).  Consequently, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

Service connection for hearing loss is denied.

Service connection for the residuals of an eye injury, to 
include myopia, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



